BETTY B. FLETCHER, Circuit Judge,
dissenting.
I respectfully dissent. As the majority admits, the government’s case was entirely circumstantial. The three witnesses Villagrana’s lawyer failed to interview and call would have cast serious doubt on the prosecution’s already flimsy case against Villagrana.
The prosecution presented a simple story of an angry Villagrana chasing the victim in his blue truck and gunning him down. But the statements of the witnesses Villagrana’s lawyer failed to interview — three individuals at or near the scene at the time of the shooting — indicate the presence at the scene of another person and another vehicle, both unaccounted for in the prosecution’s theory. Specifically, Suarez and Tapia told the police they saw the victim run into the alley and that a red vehicle emerged from the alley after the shooting; they did not say that the victim was pursued by a blue truck. Chacon told police that, although he was in the shower at the time, from his bathroom overlooking the scene he heard someone say in Spanish, “Don’t let him do that to you, Emilio” right before the gunshots. With Chacon, Suarez, and Tapia testifying, the government’s best evidence — the hearsay witness who reported that another man said he saw the driver of the blue truck shoot at the victim — would have been subject to additional doubt. Neither the hearsay witness nor his declarant identified Villagrana as the driver of the blue truck from which the shots were supposedly fired. The state’s theory, already poorly supported and completely lacking in physical evidence linking Villagrana to the murder, would have had to be retooled to explain the presence of the other individual and the other vehicle.
The majority is correct that Villagrana’s “missing witnesses” would not have been as strong evidence in his favor as unexplored evidence in other cases in which our court has found prejudice. However, the government’s case against Villagrana is also weaker than the evidence against defendants in other cases in which our court has found prejudice. Two of the majority’s own examples are illustrative. In Brown v. Myers, 137 F.3d 1154, 1155-*5458 (9th Cir.1998), we found that defense counsel’s failure to investigate and call witnesses to corroborate Brown’s alibi prejudiced Brown, even though the prosecution’s case included a witness who heard the shooting and then saw Brown run away, a witness who saw Brown running from the scene holding a gun, and a witness who actually saw Brown shooting at the victim. In Sanders v. Ratelle, 21 F.3d 1446, 1449, 1461 (1994), we found that defense counsel’s failure to interview and call as a witness Sanders’s brother, who previously confessed to the shooting, prejudiced Sanders despite the fact that five witnesses testified at trial that Sanders was the shooter. Without physical evidence or any witnesses who directly identified Villagrana as the shooter, the government’s case against Villagrana was far weaker than against defendants in these other cases. The majority acknowledges that “ineffective assistance claims based on a duty to investigate must be considered in light of the strength of the government’s case,” Eggleston v. United States, 798 F.2d 374, 376 (9th Cir.1986), but the majority has not actually applied this principle to Villagrana’s claim.
The few witnesses the defense called at trial did little, if anything, to undermine the prosecution’s evidence. In light of the “feeble” case the defense presented and the weak and circumstantial nature of the government’s case, “there can be little doubt that the testimony of the ... additional witnesses would have altered significantly the evidentiary posture of the case.” Rios v. Rocha, 299 F.3d 796, 811, 813 (9th Cir.2002) (citation and internal quotation marks omitted). As a result, there is “[a]t the very least ... grave doubt as to prejudicial nature of [counsel’s] deficient performance.” Id. (citation and internal quotation marks omitted). In such a case, reversal is required. Id.; Lord v. Wood, 184 F.3d 1083, 1096 (9th Cir.1999).
I therefore respectfully dissent.